IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


DAVID F. GIANNILLI AND LEEANNE          : Nos. 185-186 WAL 2014
GIANNILLI, HIS WIFE,                    :
                                        :
                  Petitioners           : Petition for Allowance of Appeal from the
                                        : Order of the Commonwealth Court
                                        :
           v.                           :
                                        :
                                        :
NORFOLK SOUTHERN RAILWAY                :
COMPANY, A VIRGINIA COMPANY,            :
AND THE CITY OF LATROBE,                :
PENNSYLVANIA,                           :
                                        :
                  Respondents           :




                                     ORDER


PER CURIAM

     AND NOW, this 1st day of October, 2014, the Petition for Allowance of Appeal is

DENIED.